NATHANIEL R. JONES, Circuit Judge,
concurring and dissenting.
I write separately to express my disagreement with the majority’s ambiguous treatment of the nonseetarian prayer-based challenge brought by Chaudhuri.1 I believe that the issue is ripe for consideration and should have been decided in favor of Chaudhuri. Still, I concur with the majority holding with respect to the moment of silence practices of Tennessee State University (the “University”).
“ ‘Mootness results when events occur during the pendency of the litigation which render the court unable to grant the requested relief.’ ” Berger v. Cuyahoga County Bar Ass’n, 983 F.2d 718, 724 (6th Cir.1993) (quoting Carras v. Williams, 807 F.2d 1286, 1289 (6th Cir.1986)). Prior decisions of this court and the Supreme Court make clear that the voluntary cessation of an allegedly illegal act does not automatically render a case moot. Chicago Teachers Union, Local No. 1 v. Hudson, 475 U.S. 292, 305 n. 14, 106 S.Ct. 1066, 1075 n. 14, 89 L.Ed.2d 232 (1986); Linton ex rel. Arnold v. Commissioner of Health and Env’t., 30 F.3d 55, 57 (6th Cir.1994); Weaver v. University of Cincinnati, 942 F.2d 1039, 1042 (6th Cir.1991). We are compelled to consider “whether there has been complete discontinuance, whether the effects continue after discontinuance, and whether there is any other reason that justifies decision and relief.” Linton, 30 F.3d at 57 (quoting Magnuson v. Hickory Hills, 933 F.2d 562 (7th Cir.1991) and 13A C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure: Jurisdiction § 3533.7, at 350 (2d ed.1984)).
In the case before us, the University, by order of its president, ceased the nonsectarian prayer practice on June 8, 1993. Although the issue may appear to be settled by virtue of this cessation order, I believe that this court is obligated to pass on the issue for two compelling reasons. First, there is no barrier to reinstatement of the policy, save the risk of a similar lawsuit. Here, the cessation was implemented for an indefinite period of time. This factor alone, in my judgment, requires that this court consider the issue on its merits. See Chicago Teachers Union, Local No. 1, 475 U.S. at 305 n. 14, 106 S.Ct. at 1075 n. 14; Linton ex rel. Arnold, 30 F.3d at 57; Weaver, 942 F.2d at 1042.
Even so, there is another justification for addressing the merits of the challenge. A-though the spontaneous recitation of the “Lord’s Prayer” during the moment of silence does not comprise state action, this event — which has occurred twice in the past — is demonstrative of the strength of the prayer tradition at the University. Not only does the official decree fail to guarantee that the nonseetarian prayer practice has been discontinued, the community expectations that led officials to persist with the practice — in spite of the substantial legal questions — do not seem to have subsided.
To the extent that the majority has considered the merits of the nonsectarian prayer *241challenge, I am compelled to dissent. Although, as the majority opinion states, “we must be cautious about attributing unconstitutional motives to state officials”, we must be equally — if not more so — vigilant to guard against quantifying the humiliation visited upon one who follows a non-Christian religion or tradition within a nation that maintains a strong Christian tradition. Maj. Op. 234. The prohibitions against “Establishment” are so fundamental that we must not balance a violation of the Establishment Clause against community norms. It is enough that the clause has been violated.
The violation here occurred due to an institutional refusal to abandon Christian prayer. Even though the University instructed those delivering invocations to eliminate the name “Jesus Christ” from their prayers, several of the speakers testified that the removal of that name constituted the only difference in prayers after the cessation of sectarian prayers.2 The mere omission of the name Jesus Christ does not ipso facto render an otherwise Christian prayer neutral. Rather than determining that a particular name has been omitted from state-sponsored speech, we are required to determine whether the effect of a given state-sponsored practice establishes religion. “[W]e must ascertain whether ‘the challenged governmental action is sufficiently likely to be perceived by adherents of the controlling dominations as an endorsement, and by the nonadherents as a disapproval, of their individual religious choices.’ ” Cf. County of Allegheny v. American Civil Liberties Union, 492 U.S. 573, 597, 109 S.Ct. 3086, 3103, 106 L.Ed.2d 472 (1989) (plurality opinion) (quoting School District of the City of Grand Rapids v. Ball, 473 U.S. 373, 390, 105 S.Ct. 3216, 3226, 87 L.Ed.2d 267 (1985)).
I find it significant that the prayer practices were initially Christian-based. It was only after repeated questioning by Chaudhu-ri that the University instituted the nonsectarian prayer policy. Given the context, it is likely that the nonsectarian prayers would have been viewed by Christian adherents as an attempt to preserve the tradition of Christian prayer. Moreover, as is clear from the litigation inspired in some measure by the nonsectarian prayer policy, nonadherents perceived the policy as disapproving of their religious practices. While the prayers at issue here may not be “overtly Christian,” even a slightly Christian prayer poses a serious constitutional problem, in my judgment.
The majority has applied a litmus test that will certainly confuse future officials and policy-makers confronted with the increasingly diverse religious orientation of the American public. I cannot resign myself to conclude that the challenge posed by Chaudhuri regarding the nonseetarian prayer practices of the University should be deemed moot. Furthermore, upon a full consideration of the merits, I am convinced that the University sufficiently “established” religion to justify the grant of declaratory and injunctive relief in favor of Chaudhuri. To that extent, I, therefore, respectfully dissent.

. It is unclear from the majority opinion whether this court has passed on the issue or declared it moot. See Maj. Op. 234. In my view, Chaudhuri is entitled to declaratory and injunctive relief on this matter.


. A review of the prayer contained in the majority opinion reveals the following references to the Christian Deity: “Heavenly Father” contains a package of religious bias. First, the term "heaven” is Christian. Although other religions may have some concept of an afterlife, the distinct imagery and technical lineage of that word stems from the Christian religions. Second, the term "Father” denotes a single male deity. According to Chaudhuri’s Hindu faith, there is a female deity, Durga, who resides on earth.